United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS
ADMINISTRATION MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1439
Issued: February 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from a January 12, 2017 merit decision
and a March 2, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish greater than
eight percent right upper extremity permanent impairment, for which she previously received a
schedule award; and (2) whether OWCP properly denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 24, 2014 appellant, then a 35-year-old medical instrument technician, filed
a traumatic injury claim (Form CA-1) alleging that, on that date, she aggravated or pulled
muscles/tendons from her right hand up to her neck while she was repositioning and resetting a
hemodialysis unit. She stopped work on the date of injury. OWCP assigned this claim File No.
xxxxxx471. The employing establishment controverted the claim, noting that the circumstances
surrounding the claim were suspicious since appellant had just returned to work that day after
being off work due to a prior work injury.
OWCP initially denied appellant’s claim by decision dated November 13, 2014 finding
that she had not established causal relationship between the employment incident and her
diagnosed medical conditions.2 By decision dated November 18, 2015, it accepted her claim for
unspecified right shoulder joint sprain.3
The record reflects that appellant had a prior accepted occupational disease claim which
had been accepted for bilateral carpal tunnel syndrome and right wrist sprain. OWCP assigned
the claim File No. xxxxxx866. Appellant received compensation benefits on the supplemental
rolls under this claim from November 19, 2012 until April 6, 2013, and on the periodic rolls from
April 7, 2013 until September 20, 2014.
Appellant received a schedule award under OWCP File No. xxxxxx866 for bilateral
carpal tunnel syndrome on September 21, 2014. OWCP found that she had eight percent
permanent impairment of the right upper extremity, and eight percent permanent impairment of
the left upper extremity due to the accepted bilateral carpal tunnel syndrome.
On September 29, 2015 OWCP referred appellant’s claim to a district medical adviser
(DMA). The DMA was instructed to review the medical file to determine whether appellant was
entitled to a schedule award for more than eight percent right upper extremity and eight percent
left upper extremity schedule award for her right upper extremity.
In an October 1, 2015 report, Dr. David H. Garelick, a Board-certified orthopedic
surgeon serving as a DMA, reviewed the evidence OWCP provided and noted that appellant’s
claim had been accepted for bilateral carpal tunnel syndrome and right wrist sprain under OWCP
File No xxxxxx866. He opined that appellant was not entitled to a schedule award greater than
the eight percent right upper extremity and eight percent left upper extremity, she had previously
been granted.
In a report dated November 5, 2016, Dr. Anatoly M. Rozman, an examining Boardcertified physiatrist, advised that appellant had been under his care since sustaining the right
shoulder sprain on September 24, 2014. He indicated that she reached maximum medical
2
On December 2, 2014 appellant filed an appeal with the Board. By order dated May 13, 2015, the Board
granted her request to dismiss her appeal from a November 13, 2014 decision which denied her traumatic injury
claim. Order Dismissing Appeal, Docket No. 15-0326 (issued May 13, 2015).
3
In an internal memorandum dated January 28, 2016, OWCP combined OWCP File Nos. xxxxxx866, and
xxxxxx471 with OWCP File No. xxxxxx866 listed as the master File No.

2

improvement (MMI) on November 5, 2016. Dr. Rozman advised that appellant had right
shoulder residual pain as well as weakness and pain on movement and overhead work residuals.
He reported no significant right shoulder range of movement changes; weakness on forward
flexion and internal rotation; negative Adson’s maneuver, Hawkins’ test, drop arm test, and
empty can test; and right shoulder pain on palpation with no swelling. Dr. Rozman provided an
impairment rating using the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4 Based on a diagnosis of right shoulder
tendinitis, Dr. Rozman found that, under Table 15-5, p. 402, Shoulder Regional Grid, appellant
had a class 1 impairment with a default value of three percent. He assigned a grade modifier of 1
for functional history due to mild problems using Table 15-7, p. 406. Using Table 15-8, p. 408,
Dr. Rozman assigned a grade modifier of 2 for physical examination findings due to moderate
palpatory findings. No grade modifier was assigned for clinical studies. Dr. Rozman then
applied the net adjustment formula, concluding that appellant had four percent permanent
impairment due to right shoulder tendinitis.
On November 26, 2016 appellant filed a claim for a schedule award (Form CA-7) in the
present claim.
On December 5, 2016 OWCP provided a statement of accepted facts (SOAF) and a copy
of the medical record to the DMA for review. The DMA was instructed to determine whether
appellant was at MMI, and if so, to provide a rating of permanent functional impairment of her
right upper extremity due to the accepted right shoulder joint sprain pursuant to the A.M.A.
Guides.
The SOAF indicated that, under OWCP File No. xxxxxx866, OWCP had accepted
appellant’s claim for bilateral carpal tunnel syndrome and right wrist sprain. It was also noted
that under OWCP File No. xxxxxx471 appellant’s claim was accepted for right shoulder joint
sprain.
In a report dated December 6, 2016, Dr. Arthur S. Harris, Board-certified in orthopedic
surgery, acting as OWCP’s DMA, reviewed the SOAF and medical evidence and noted that
appellant’s claim had been accepted for right shoulder sprain. He noted that appellant had a
permanent impairment due to a right partial rotator cuff tear, rotator cuff tendinitis, and
impingement syndrome. Dr. Harris used the diagnosis-based impairment (DBI) method and for
the diagnosis of partial rotator cuff tear and impingement syndrome assigned a class 1 with a
default position C as per Table 15-5, p. 402 of the A.M.A., Guides. He concurred with
Dr. Rozman’s finding of four percent permanent impairment right upper extremity.
By decision dated January 12, 2017, OWCP denied appellant’s schedule award claim as
it found that the medical evidence of record did not warrant an increase beyond the prior
schedule award. It noted that she had four percent right upper extremity impairment according to
the December 5, 2016 report by Dr. Harris and November 5, 2016 report by Dr. Rozman due to
her accepted right shoulder sprain. OWCP noted that appellant had previously been paid a
schedule award for eight percent right upper extremity permanent impairment and eight percent
left upper extremity permanent impairment under OWCP File No. xxxxxx866. It found the
4

A.M.A., Guides (6th ed. 2009).

3

medical evidence submitted did not support entitlement to an additional schedule award under
the sixth edition of the A.M.A., Guides as the impairment rating for her right-sided carpal tunnel
syndrome was higher than the current impairment rating for her right shoulder condition.5
On February 19, 2017 appellant requested reconsideration of the January 12, 2017
decision denying her request for a schedule award. She stated that she had been granted a
schedule award for bilateral carpal tunnel syndrome under OWCP File No. xxxxxx866. Under
the current claim, appellant contended that she was entitled to a schedule award for her accepted
right shoulder condition.
By decision dated March 2, 2017, OWCP denied appellant’s request for reconsideration.6
It found that she had failed to submit relevant and pertinent new evidence or raise a substantive
legal argument warranting further merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.8 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.9
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,

5
In the decision denying appellant’s request for an additional schedule award, OWCP did not explain how
appellant’s previous award for permanent impairment of her bilateral carpal tunnel syndrome and right wrist sprain
would be duplicated by an award for unspecified right shoulder sprain. See M.P., Docket No. 17-0150 (issued
June 21, 2017).
6
In a letter dated June 12, 2017, OWCP advised appellant that it had combined OWCP File Nos. xxxxxx866,
xxxxxx471, and xxxxxx895, with OWCP File No. xxxxxx866 listed as the master File No.
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).

4

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition. In addressing impairment for the upper extremities, the
sixth edition of the A.M.A., Guides requires identifying the impairment class for the diagnosed
condition, which is then adjusted by grade modifiers based on Functional History, Physical
Examination, and Clinical Studies.12 The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX).13 Evaluators are directed to provide reasons for their impairment rating
choices, including the choices of diagnosis from regional grid and calculations of modifier
scores.14
ANALYSIS -- ISSUE 1
The issue on appeal is whether appellant met her burden of proof to establish greater than
eight percent right upper extremity permanent impairment, for which she previously received a
schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the range of motion (ROM) methodology when assessing the extent of
permanent impairment for schedule award purposes.15 The purpose of the use of uniform
standards is to ensure consistent results and to ensure equal justice under the law to all
claimants.16 In T.H., the Board concluded that OWCP physicians were at odds over the proper
methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board observed that physicians interchangeably cited to language in the
first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians were inconsistent in the application of the A.M.A., Guides, the
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

13

Id. at 411.

14

See R.V., Docket No. 10-1827 (issued April 1, 2011).

15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

Board found that OWCP could no longer ensure consistent results and equal justice under the
law for all claimants.17
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the March 2, 201718 and January 12, 2017
decisions. Utilizing a consistent method for calculating permanent impairment for upper
extremities applied uniformly, and after such other development as may be deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim for an upper extremity schedule
award.19
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 2 and January 12, 2017 are set aside and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: February 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
17

Supra note 12.

18

In light of the Board’s findings, the second issue is moot and will not be addressed on this appeal.

19

See FECA Bulletin No. 17-06 (May 8, 2017).

6

